
	
		I
		112th CONGRESS
		2d Session
		H. R. 5891
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Defense Base Act to require the provision of
		  insurance under that Act under a Government self-insurance program, and to
		  require an implementation strategy for such self-insurance
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Defense Base Act Insurance Improvement
			 Act of 2012.
		2.Requirement for use of
			 Government self-insurance program for insurance under Defense Base
			 ActSection 1 of the Defense
			 Base Act (42 U.S.C. 1651) is amended by adding at the end the following new
			 subsection:
			
				(g)Transition to
				Government self-Insurance program
					(1)In
				generalOn the effective date
				of this subsection, the requirements in paragraphs (1) through (6) of
				subsection (a) imposed on contractors to secure the payment of compensation and
				other benefits under the provisions of this Act and to maintain in full force
				and effect such security for the payment of such compensation and benefits
				shall, for injuries sustained after such effective date, be satisfied through
				the Government Defense Base Act self-insurance program.
					(2)Government
				Defense Base Act self-insurance program definedIn this subsection, the term
				Government Defense Base Act self-insurance program means a
				self-insurance program developed in the implementation strategy required by
				section 3 of the Defense Base Act Insurance Improvement Act of 2012 and under
				which—
						(A)compensation and
				benefits for injuries sustained are satisfied directly by the Government,
				without action of the contractor (or subcontractor or subordinate contractor
				with respect to such contractor); and
						(B)compensation and
				benefits are funded by the agencies whose contracts are affected.
						(3)Effective
				dateThe effective date of this subsection is the date occurring
				one year after the date of the enactment of the Defense Base Act Insurance
				Improvement Act of
				2012.
					.
		3.Implementation
			 strategy for Government Defense Base Act self-insurance program
			(a)RequirementThe Secretary of Defense and the Secretary
			 of Labor shall jointly develop and execute an implementation strategy for a
			 self-insurance program for insurance required by the Defense Base Act (42
			 U.S.C. 1651 et seq.).
			(b)Matters
			 coveredThe implementation strategy required under subsection (a)
			 shall address and provide a plan for the following:
				(1)Appropriate administration of the
			 self-insurance program, including appropriate program financing.
				(2)Appropriate procedures for claims
			 processing, claims adjudication, and benefits delivery, taking into
			 consideration the unique circumstances of insuring overseas contractors.
				(3)A
			 timeline and strategy to transfer existing claims covered under the Defense
			 Base Act (42 U.S.C. 1651 et seq.) and the War Hazards Compensation Act (42
			 U.S.C. 1701 et seq.) by private carriers to a Government self-insurance
			 program.
				(4)Recommendations
			 for any additional statutory revisions necessary to carry out the
			 strategy.
				(c)Report and
			 deadlineNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Labor shall jointly
			 prepare and submit to the appropriate congressional committees a report on the
			 implementation strategy.
			4.Report
			(a)Report
			 requirementNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of Labor shall jointly prepare a report on the implementation of
			 this Act and the amendment made by this Act.
			(b)Matters
			 coveredThe report shall cover, at a minimum, the following with
			 respect to the Government Defense Base Act self-insurance program (as defined
			 in the amendment made by section 2):
				(1)The cost savings
			 from the use of the self-insurance program.
				(2)The quality of
			 administration of the self-insurance program.
				(3)Whether the
			 delivery of benefits to injured employees and their survivors (in the case of
			 death) has improved under the self-insurance program.
				(4)Recommendations for improvement of the
			 self-insurance program.
				(5)Such other matters
			 as the Secretaries consider appropriate.
				5.Definition of
			 congressional committeesIn
			 this Act, the term appropriate congressional committees means
			 the following:
			(1)The Committees on
			 Armed Services of the Senate and the House of Representatives.
			(2)The Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Oversight and Government Reform of the House of Representatives.
			
